Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 GENCO SHIPPING & TRADING LIMITED ANNOUNCES SECOND QUARTER 2 New York, New York, July 29, 2009 - Genco Shipping & Trading Limited (NYSE:GNK) today reported its financial results for the three months ended June 30, 2009. The following financial review discusses the results for the three months and six months ended June 30, 2009 and June 30, 2008. Second Quarter 2009 and Year-to-Date Highlights · Recorded net income of $37.6 million, or $1.20 basic and diluted earnings per share for the second quarter; · Took delivery of the Genco Commodus and delivered the vessel to Morgan Stanley Capital Group Inc. for the commencement of a 23 to 25 month time charter at a rate of $36,000 per day; · Signed short-term time charter agreements for three Panamax vessels, one Supramax vessel and one Handymax vessel; and · Reached agreement to enter the five Handysize vessels chartered to Lauritzen Bulkers A/S in a spot pool under the management of Lauritzen Bulkers at the expiration of the current charters in August 2009. Financial Review: 2009 Second Quarter The Company recorded net income for the second quarter of 2009 of $37.6 million, or $1.20 basic and diluted earnings per share. Comparatively, for the three months ended June 30, 2008 net income was $60.9 million or $2.05 basic and $2.03 diluted earnings per share. EBITDA was $73.9 million for the three months ended June 30, 2009 versus $88.8 million for the three months ended June 30, 2008. 1 Robert Gerald Buchanan, President, commented, “During the second quarter, Genco delivered strong results for shareholders by once again drawing upon its significant time charter coverage with high-quality charterers and benefiting from profit sharing agreements. Consistent with our portfolio approach, which provides a sizeable contracted revenue stream while maintaining the ability to take advantage of future rate increases, we locked away six vessels on time charters during the quarter. Currently, we have approximately 67% of our fleet’s available days secured on contracts for the remainder of 2009 and 44% in 2010. With a growing modern and versatile fleet, we remain well positioned to provide our world-class customers with dependable service and capitalize on the positive long-term demand for the global transportation of essential commodities.” Genco Shipping & Trading Limited revenues decreased 10.4% to $93.7 million for the three months ended June 30, 2009 versus $104.6 million for the three months ended June 30, 2008 due to lower charter rates achieved for some of our vessels. The average daily time charter equivalent, or TCE, rates obtained by the Company’s fleet decreased 21.2% to $32,245 per day for the three months ended June 30, 2009 compared to $40,945 for the three months ended June 30, 2008. The decrease in TCE rates resulted from lower charter rates achieved in the second quarter of 2009 versus the second quarter of 2008 for six of the Panamax vessels, five of the Supramax and Handymax vessels, and three of the Handysize vessels in our current fleet. Furthermore, lower TCE rates were achieved in the second quarter of 2009 versus the same period last year due to the comparatively low revenue from the profit sharing agreements on two of our Capesize vessels. This was slightly offset by higher revenues on two of our Handymax vessels. Total operating expenses increased to $40.4 million for the three months ended June 30, 2009 from $33.8 million for the three month period ended June 30, 2008 due to higher vessel operating expenses, management fees and depreciation and amortization related to the operation of a larger fleet. Vessel operating expenses were $13.3 million for the second quarter of 2009 compared to $11.2 million for the same period last year. The increase in vessel operating expenses was due to the operation of a larger fleet, higher crewing and insurance expenses, as well as the operation of more Capesize vessels for the second quarter of 2009 versus the same period last year. We expect our vessel operating expenses, which generally represent variable costs, to further increase as a result of the expansion of our fleet and potentially higher crewing expenses in future years. Depreciation and amortization expenses increased to $20.9 million for the second quarter of 2009 from $16.7 million for the second quarter of 2008 related to the growth of our fleet. General and administrative expenses decreased to $4.1 million from $4.4 million during the comparative periods due to a decrease in costs associated with employee non-cash compensation, and other administrative costs, offset by an increase in legal fees. Management fees were $0.9 million for the three months ended June 30, 2009 and $0.7 million for the three months ended June 30, 2008, respectively, and relate to fees paid to our independent technical managers. Daily vessel operating expenses, or DVOE, grew slightly to $4,556 per vessel per day during the second quarter of 2009 from $4,378 for the same quarter last year as a result of higher crew and insurance expenses as well as the operation of a greater number of Capesize vessels. Daily vessel operating expenses year to date have been below budget due to the timing of purchases of spare parts and lubricants as well as lower than 2 anticipated crew costs. We believe daily vessel operating expenses are best measured for comparative purposes over a 12-month period in order to take into account all of the expenses that each vessel in our fleet will incur over a full year of operation. Based on estimates provided by our technical managers and management’s expectations, our 2009 DVOE budget is $5,350 per vessel per day on a weighted average basis. As previously announced the increased budget reflects the anticipated increased cost for crewing, insurance and lube oil expenses, as well as the operation of a greater number of Capesize vessels. John C. Wobensmith, Chief Financial Officer, commented, “Genco’s strong quarterly results demonstrate the notable success we have achieved executing our time charter strategy for our expanding fleet. As we continued to generate sizeable cash flows during a difficult market environment, management further strengthened the Company’s industry leadership with the delivery of the Genco Commodus, a Capesize newbuilding, which commenced a long-term time charter. We intend to utilize our strong liquidity position combined with our cash flow from operations to fund our remaining two Capesize newbuildings. In seeking to capitalize on additional opportunities to consolidate the industry, we will maintain our disciplined approach by adhering to a strict set of return criteria as we have done in the past.” Financial Review: First Half 2009 Net income was $78.9 million or $2.52 basic and $2.51 diluted earnings per share for the six months ended June 30, 2009, compared to $134.9 million or $4.61 basic and $4.58 diluted earnings per share for the six months ended June 30, 2008. Included in net income for the six months ended June 30, 2008 is a $26.2 million gain from the sale of the Genco Trader, $2.6 million of income received from our investment in stock of Jinhui Shipping and Transportation Limited, and a loss from derivative instruments of $1.4 million.Revenues slightly decreased to $190.4 million for the six months ended June 30, 2009 compared to $196.2 million for the six months ended June 30, 2008. EBITDA was $150.0 million for the six months ended June 30, 2009 versus $189.9 for the six months ended June 30, 2008.
